Vista la moción de la demandada en tercería “para que la ape-lación sea desestimada por falta de alegato y porque no ha sido proseguida de buena fe,” y visto el allanamiento oral por parte de la tercerista apelante a que.dicha apelación sea desestimada, y con-siderando que éste es un caso en que no hubo temeridad por parte de la apelante, ya que la cuestión envuelta no había sido decidida por esta corte hasta una fecha posterior a la radicación de la pre-sente apelación, se desestima la apelación y se confirma en su conse-cuencia la resolución de la corte inferior de fecha 28 de abril de 1938, sin especial condenación de costas.
El Juez Presidente Sr. Del Toro no intervino.